There was no evidence to sustain the charge contained in the indictment upon which this appellant was tried and convicted, and at the close of the state's case the trial court should have granted the motion of defendant to exclude the evidence and discharge the defendant, and the exception reserved to the ruling of the court in this connection is sustained. The judgment of conviction from which this appeal was taken is reversed, and one here rendered discharging this appellant from further custody in this proceeding.
Reversed and rendered.